DETAILED ACTION
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin D. Lee on 29 July 2021.
The application has been amended as follows: 

In claim 14, line 6, replace “massage” with “message”.
In claim 18, line 2, replace “massage” with “message”.
In claim 28, line 9, replace “massage” with “message”.

Allowable Subject Matter
2.	Claims 14-23 and 25-28 (renumbered as claims 1-14) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 14-23 and 25-28 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 5-7) filed on 19 July 2021.    
In addition to Applicant’s remarks filed on 19 July 2021, Kuchibhotla does not anticipate or render obvious the uniquely distinct features of “receiving, from the first core network, a registration reject message via the cell, wherein the registration reject .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW W GENACK/Primary Examiner, Art Unit 2645